Title: To James Madison from Anthony Merry, 17 August 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 17 August 1805, Philadelphia. “I received to-day the Honor of your Letter of the 7th. of this Month, and have the Honor to transmit to you inclosed the Passport you have desired for an American Vessel bound from the River Kennebec to Algiers, with a Cargo of military and naval Stores, in Fulfilment of the Stipulations between the United States and the Regency of Algiers, having, agreeably to your Request, left Blanks for the Names of the Vessel and Master.”
        